DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP09226468 in view of Head et al (USPN 6395210) and Johnson, Sr. (US 2011/0268876)
	Regarding claim 1, JP09226468 teaches the claimed process (English abstract; figs 1-4) except manufacturing the hollow profile using a drawing method, wherein the hollow profile is formed of a resin composite and has at least one rib in an interior space of the hollow profile, wherein the rib divides the interior space of the hollow profile into at least two spaces along the lengthwise direction of the hollow profile.  
 	 	Hollow central main body member 1 constitutes the claimed hollow profile.
 	 	Plug members 2 constitute the claimed caps.
 	 	Legs 3 constitute the claimed main body.
 	Head et al teach pultrusion molding hollow tube from a fibrous resin composite, wherein the tube can be used for various structural products (col 1:10-22; col 5:44-col 6:47; fig 1).    Since JP09226468 and Head et al are analogous with respect to a structural hollow tube, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture the hollow main body of JP09226468 by the pultrusion process taught by Head et al in order to efficiently produce a strong structural hollow tube.     
 	Johnson, Sr. teaches a hollow structural member having increased load bearing capacity, wherein the member has an internal support/rib configured to extend along the lengthwise direction of the hollow member and connect inner surfaces of the hollow member to each other across an-2- Appin. No. 16/881,382 Attorney Docket No. 010300-01293Ginterior space of the hollow member along a width direction of the hollow member, and a second internal support/second rib configured to extend along the lengthwise direction of the hollow member and connect inner surfaces of the hollow member to each other across the interior space of the hollow member along a height direction of the hollow member (paras. 0002 and 0056; and figs 9-11).  Since JP09226468 and Johnson, Sr. are analogous with respect to a structural hollow member having load bearing capacity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture the hollow main body of JP09226468 with the internal supports taught by Johnson, Sr. in order to efficiently produce a strong structural hollow tube having internal supports to additionally  increase the load bearing capacity of the hollow tube .
 	Regarding claim 2, such is taught by JP09226468 (English abstract; figs 1-4).
 	Regarding claims 3-8, the use of a specific material of a preform in a molding process is a mere obvious matter of choice dependent on the desired final product.  Since the claimed materials are well-known in the tube art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture the hollow main body of JP09226468 from the claimed material in order to ensure a strong and durable roof rail.  
 	Regarding claim 9, such is taught by JP09226468 since the hollow main body of JP09226468 has through hole 1e (English abstract; figs 1-4).

Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach extrusion molding and pultrusion molding of tubes: 6338428;20180222396;20180326915;4812343; and 6395210.  USP 20050189792 teach roof racks having composite rails manufactured by extruding; roll forming; and any other known continuous forming method (para. 0044).  The following USPs teach roof racks with crossbars having a hollow profile with at least one rib therein: 20040009338,20200156711,6890637,7987885,8240526,20160082892, and 20210245669.  GB2543287 teach roof racks with crossbars having a hollow profile with at least one rib therein.  USPN 5783286 teach a structural member having the internal braces in the claimed configuration (fig 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744